DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.  As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15, 20, drawn to an expanded foam particle;
Group II, claim(s) 16-19, drawn to a method for producing expandable pellets;
Group III, claim(s) 21-22, drawn to a process for producing a foam;
Group IV, claim 23, drawn to a method for using the particle foam.


They lack unity of invention because even though the inventions of these groups require the technical feature of a particle based on polyethersulfone having Tg of at least 180ºC and a nucleating agent such as talc, titanium dioxide, graphite, carbon black or mixtures thereof, used for making expanded products, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 5,091,126 and WO2016/052604 (based on US equivalent US 10,815,354).
Thus, US 5,091,126 discloses expandable granules comprising a polyarylethersulfone and a nucleating agent such as talc (col. 1, lines 5-10; col. 2, lines 55-58). As evidenced by Poly(ethersulfone) flyer, polyether sulfone is having Tg of 476-498K (202-224ºC).
US 10,815,354 discloses expandable and expanded particles comprising poly(ether)sulfone having Tg of more than 180ºC and a cell adjusting agent such as talc (Abstract, col. 5, lines 62-67; col. 3, lines 45-46).
During a telephone conversation with Claudia Schultze on June 15, 2021 a provisional election was made (not specifying with or without traverse) to prosecute the invention of Group II, claims 16-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15, 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.   Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (US 2007/0112081) in view of Dietzen et al (US 7,045,082) and Schmaus et al (US 2009/0108480), as evidenced by Poly(ether sulfone) flyer, 2015.

4. Hahn et al discloses a process for producing an expandable pelletized polymer material comprising:
1) forming a melt of  thermoplastic polymers including polyether sulfone in an extruder ([Abstract, [0015], [0028], [0039]);
2) mixing in a blowing agent  comprising isobutane and additives such as nucleating agents, carbon black at a temperature of at least 150ºC ([0021], [0027], [0028],[0040],  as to instant claims 17, 18);

4) passing the polymer melt through a die plate at a temperature of 140-300ºC, preferably 160-240ºC ([0030]);
5) pelletizing the melt comprising the blowing agent directly downstream of the die plate under water at a pressure of 1-25 bar ([0042]-[0044]).

5.  As evidenced by the Poly(ethersulfone) flyer, the polyether sulfone is having a glass transition temperature of 476-498K (202-224ºC) (see the flyer).

6. Though Hahn et al does not explicitly teach/exemplify the thermoplastic polymer being a polyether sulfone, based on the teachings of Hahn et al of the polyether sulfone being the thermoplastic polymer used in the polymer composition in amount of as high as 95%wt ([0015]), it would have been obvious to a one of ordinary skill in the art to choose and use the polyether sulfone as the thermoplastic polymer used for making the expandable pellets of Hahn et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Hahn et al discloses the nucleating agent and the blowing agent being added at a temperature of at least 150ºC, Hahn et al does not explicitly recite said temperature being of 300-350ºC and does not teach the use of a blend of polyether sulfones having different molecular weight. 

8. However, Dietzen et al discloses a process for producing foam from a polyether sulfone comprising: melting the polyether sulfone in an extruder; adding a blowing agent into the melt; cooling the melt (col. 1, lines 54-60), wherein the temperature at which the blowing agent is added is cited as 340ºC (col. 2, lines 6-10) and further wherein Dietzen et al explicitly teaches that if the used polymer comprises a mixture of a high molecular weight polyether sulfone and a low molecular weight polyether sulfone, the foam having a low density can be produced (col. 24-65; col. 2, lines 30-60, as to instant claim 19).

9. Since both Dietzen et al and Hahn et al are related to processes for making foams based on polyether sulfone and blowing agents comprising melt mixing the components in an extruder, and thereby belong to the same field of endeavor, wherein Dietzen et al  explicitly teaches the temperature  of the polymer melt during the mixing step being 340ºC, and the further the advantages of using a blend polyether sulfones having different molecular weights for producing the foam having low density, therefore, based on the combined teachings of Dietzen et al  and Hahn et al, it would have been obvious to a one of ordinary skill in the art to heat the polymer melt in the first stage of the process of  Hahn et al to 340ºC as well, and to further to use, or obvious to try to use the blend of two polyether sulfones having different molecular weight as the  Hahn et al, so to ensure the expandable beads of Hahn et al lead to producing a foam having a low density as well, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

10.  Since in the process of Hahn et al in view of Dietzen et al the blowing agent is added to the polymer melt at 340ºC, therefore, it would have been obvious to a one of ordinary skill in the art to heat the polymer melt to 340ºC before addition of the blowing agent. It would have been further obvious to a one of ordinary skill in the art to add the nucleating agent to the polymer melt in the process of Hahn et al in view of Dietzen et al at a temperature of 340ºC as well and before addition of the blowing agent since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. “Selection of any order of performing process steps is prima facie obvious in the absence of new and unexpected results” (MPEP 2144.04 IV(c)). Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 

11. Hahn et al further does not explicitly recite the temperature for underwater pelletizing. However, Schmaus et al discloses a process for pelletizing polymer melts comprising blowing agent, such as isobutane or alcohols,  and a nucleating agent , such as talc, in a pelletizing chamber under a water flow (Abstract, [0002], [0036], [0040]), wherein the polymer includes polyether sulfones ([0034]), and wherein Schmaus et al explicitly recites the pelletizing taking place at a water temperature of 5-90ºC and pressure 2-20 bar ([0016]), resulting in more heat dissipating from the melt and thereby faster cooling of the melt ([0016]).

12. Since the process of pelletizing of polyether sulfone/blowing agent melt conducted under a water at temperature of 5-90ºC and pressure 2-20 bar results in more heat dissipating from the melt and thereby faster cooling of the melt, as taught by Schmaus et al, therefore, based on the combined teachings of Schmaus et al and Hahn et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the pelletizing the step 5) in the process of Hahn et al  under conditions as taught by Schmaus et al, so to ensure faster cooling of the polymer melt in the process of Hahn et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0202087 and EP 305,862 are related to processes for preparing expandable particles using pelletizing underwater chambers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764